PER CURIAM.
This is a petition for common law certiorari seeking to review an order entered by the Circuit Court sitting in its appellate capacity. Review by certiorari in such circumstances requires more than a demonstration of mere error. Griffin v. State, 367 So.2d 736 (Fla. 4th DCA 1979). Therein, this court quoted Kennington v. Gillman, 284 So.2d 405 (Fla. 1st DCA 1973), as follows:
It is only when a judgment has been rendered in the absence of any competent evidence to support the judgment or material fundamental errors in applying the law that such a departure from the essential requirement of law will arise to justify a superior court to exercise its ancient power to issue the common law writ of certiorari.
Simply put, the petitioners are not entitled to a second appeal.
The issue litigated here was whether the lessor of a condominium recreation lease could, in its discretion, exact a $25 late charge for rents not paid within ten days after the date on which they were due. The condominium documents so provided and lessor filed suit in County Court seeking to enforce the $25 late charge against certain individual owners of condominium parcels. This case was tried before the County Court which found that the petitioners/defendants had violated the conditions of the lease and the $25 late charge was reasonable. They appealed to the Circuit Court asserting that there was no evidence to sustain the County Court’s decision. The Circuit Court concluded to the contrary affirming the County Court. Petitioners again assert the same argument to this court. We find that there has been no demonstration of error sufficient to warrant this court’s assuming certiorari jurisdiction.
Certiorari is, therefore, denied.
ANSTEAD, LETTS and BERANEK, JJ., concur.